DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 2, 6-17, and 19-21 are allowed.  
The following is an examiner’s statement of reasons for allowance: While the reasons for allowance are considered to be already of record, they shall be reiterated here.  
The allowable claims are directed toward a process for the selection and implementation of an exterior surface, which may be a coating upon a substrate surface, intended to come into contact with a foulant-containing fluid.  
To be clear, said surface itself, which appears to be implicitly known (as it must be selected) has not been considered for allowance, nor has the intended use of such a surface in contact with such a fluid been considered for allowance.  
Rather, the claimed process involves the selection of a material based upon the claimed criteria, specifically relating to the index of refraction of the material as it relates to the index of refraction of the intended contacting fluid.  The claimed invention is practical in nature, as it results in the material being actually constructed and/or applied as a coating.  
Whether such materials that would satisfy the claimed requirements by being in contact with such fluids are already in use is considered to be immaterial to the instantly claimed process, which again involves a particular identification and comparison of material properties culminating in a reduction to practice (herein, “reduction to practice” is used in the literal sense that, the identified coating, for example, is applied to the surface of an object).  
In summary, the prior art fails to teach and/or suggest the claimed selection and construction steps based upon the criteria set forth in the claims.  As such, the claimed process is maintained to be in condition for allowance.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W SLIFKA whose telephone number is (571)270-5830. The examiner can normally be reached Monday-Friday, 9:00 AM-5:30 PM.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Colin W. Slifka/Primary Examiner, Art Unit 1732